Citation Nr: 1715407	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to February 12, 2016, and 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1966 until June 1969.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office Montgomery, Alabama, (hereinafter, Agency of Original Jurisdiction (AOJ)).  The AOJ granted service connection for PTSD and assigned an initial rating of 30 percent, effective June 19, 2009.  Subsequently, in a September 2016 rating decision, the AOJ granted an increase to 70 percent for the Veteran's PTSD, effective February 12, 2016. 
The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), at a January 2017 videoconference hearing.  A transcript of that hearing is of record.  
The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has more nearly approximated deficiencies in work, thinking and mood due to symptoms of delusions, nightmares, exaggerated startle response, hypervigilance, irritability, temper outbursts, depressed mood, constricted affect, and paranoid ideation.

2.  For the entire appeal period, the Veteran's service connected PTSD has rendered him unable to obtain and maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for PTSD have been met for the time period prior to February 12, 2016, but the criteria for a rating greater than 70 percent have not been met for any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for TDIU on a schedular basis have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

The Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection for his PTSD disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed.  Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The duty to assist the Veteran has been satisfied in this case.  The AOJ has obtained all records pertinent to the claim, and for which the Veteran has identified and authorized VA to obtain on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been afforded a VA examination that is adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  The case may now proceed on the merits. 

Increased Rating 

The Veteran seeks a higher disability rating for his service-connected PTSD.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In its evaluation, the Board shall consider all information, including lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Symptoms listed in VA's Rating Schedule for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected PTSD has been initially rated under the general Rating Schedule for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Notably, the claim on appeal was originally certified to the Board in October 2016.  As such, the nomenclature employed in this portion of VA's Rating Schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association ("DSM-V").  38 C.F.R. § 4.130 (2016).  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

Under the Rating Schedule, a 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan. 

The record includes an examiner's assessment of the Veteran's PTSD in terms of a Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" used in the replaced DSM-IV.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  While DSM-IV is not applicable to the current claim, the GAF score has some evidentiary value as it involves a clinician opinion of a claimant's psychological, social, and occupational functioning.

In pertinent part, a GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

After a review of the lay and medical evidence the Board finds that the Veteran's PTSD has more nearly approximated the criteria for a 70 percent rating for the entire appeal period.  In pertinent part, the Veteran served in Vietnam.  At the inception of the appeal, he experienced symptoms of delusions up to two times per month, nightmares, exaggerated startle response, hypervigilance, irritability, temper outbursts, depressed mood, constricted affect, and paranoid ideation.  See October 2009 Clinical Psychological Assessment.  

Subsequently, at a June 2010 VA examination the Veteran was able to complete his serial 7's which test mental functionality.  Additionally, the Veteran did not experience homicidal or suicidal ideations, hallucinations or panic attacks, had normal memory, and had the ability to maintain personal hygiene. The examiner noted that the Veteran did experience difficulty falling or staying asleep, irritability and outbursts, anger, exaggerated startle response, and frequent, chronic, daily, mild PTSD symptoms.  He concluded that the Veteran's current symptoms equated to a GAF score of 61, resulting in the AOJ rating the Veteran's disability at 30 percent. 

However, on the August 2010 notice of disagreement, the Veteran stated that he was unable to perform his job duties due to the difficulty he experienced understanding complex commands, inability to get along with co-workers, and declining memory, including forgetting to complete tasks.  The aforementioned symptoms more nearly approximate a higher disability evaluation.  

The record encompasses a statement from the Veteran noting that his PTSD symptoms had increased in severity, and at that point he was unable to work.  See January 2011 Statement in Support of Claim.  Additionally, a January 2011 statement from the Veteran's previous employer described the Veteran as tired all the time, exhibiting increased irritability, and deteriorating work habits.  This decline in the Veteran's functionality occurred over the three years, prior to 2011 while the Veteran worked for the company.  The Veteran was described as having a normal conversation with a co-worker suddenly escalate into an argument.  To corroborate that testimony, the January 2011 statement provided by the Veteran's son, noted that the Veteran had a major change in social behavior, including becoming more distant, refusing to engage in small talk, and demonstrated short tempered response to interactions. 

The Veteran's July 2012 VA Form 9 indicated that his symptoms had worsened, and thus the AOJ sought a new VA examination.  In accordance, the February 2016 VA examination described the Veteran's symptoms as depressed mood, anxiety, suspiciousness, weekly panic attacks, mild memory loss, including forgetting names and recent events, and a difficulty establishing and maintaining effective working relationships.  In this regard, the AOJ issued a September 2016 rating decision granting an increase in the disability rating of the Veteran's PTSD from 30 to 70 percent, for the period beginning February 12, 2016, the day of the VA examination. 

In January 2017, the Veteran appeared for testimony before the undersigned.  The Veteran's representative determined that, due to the Veteran's memory impairment and generalized anxiety, that a "traditional question and answer session" would not be appropriate.  Rather, the Veteran proceeded to read a short statement of his PTSD symptoms wherein he described anhedonia, paranoia and reminders of traumatic events.  He was separated from his spouse.  The Veteran's representative supplemented the record with content from the pre-hearing interview discussions wherein the Veteran reported difficulty with performing activities of daily living such as forgetting to take medications and caring for his personal hygiene.

The Board observes that an appropriate consideration in this case involves the impression of the Veteran's hearing testimony demeanor by the undersigned.  See Arneson v. Shineki, 24 Vet. App. 379 (2011) citing Leatherbury v. Dep't of Army, 524 F.3d 1293, 1304 (Fed. Cir. 2008) ("This requirement to defer to the [administrative judge's] credibility findings spring[s] from a fundamental notion of fairness ... [that] great deference must be granted to the trier of fact who has had the opportunity to observe the demeanor of the witnesses, whereas the reviewing body looks only at cold records.")  To this end, it was clear to the undersigned and the Veteran's representative that, due to PTSD, the Veteran was extremely anxious and uncomfortable testifying which is somewhat reflected in the transcript.  It was the judgment of the undersigned that, upon observing the Veteran's overall anxiety level, the Veteran's interests were best served by limiting the scope of the hearing, and allowing his representative to supplement the record from the pre-hearing discussions.  The Board accepts the representative's representations of what the Veteran discussed prior to the hearing.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.  

Here, since the inception of the appeal, the Veteran demonstrated delusions, nightmares, exaggerated startle response, hypervigilance, irritability, temper outbursts, depressed mood, constricted affect, and paranoid ideation.  See October 2009 Clinical Psychological Assessment.  He last worked in 2007 with his employer describing increased irritability, deteriorating work habits, co-worker arguments and a decline in the Veteran's functionality in his last 3 years.  Thus, the Veteran exhibited deficiencies in work, thinking and mood due to symptoms of delusions, nightmares, exaggerated startle response, hypervigilance, irritability, temper outbursts, depressed mood, constricted affect, and paranoid ideation at the inception of the appeal.

The Board also takes note of the Veteran's difficulty in expressing his PTSD symptoms and functioning as demonstrated at the January 2017 hearing which, when retrospectively viewing the results of the February 2016 VA examination supporting the increased compensation to the 70 percent level, reflects that there has been no significant change in the Veteran's PTSD disability at any time during the appeal period.

Overall, the Board resolves reasonable doubt in favor of the Veteran by finding that, for the entire appeal period, the Veteran's PTSD has more nearly approximated deficiencies in work, thinking and mood due to symptoms of delusions, nightmares, exaggerated startle response, hypervigilance, irritability, temper outbursts, depressed mood, constricted affect, and paranoid ideation.

However, the Board finds that the criteria for a 100 percent schedular rating have not been met for any time during the appeal period.  The Veteran does exhibit intermittent neglect of personal hygiene due to impaired memory, which is an example supporting a 100 percent rating.  However, there is no lay or medical evidence that his PTSD places his health at risk or involves a danger of harming himself or others.  The Veteran has strained family relations, is separated from his spouse and does not engage in social activities, but his social impairment is not "total" as he does maintain relations with his son albeit very limited.  While he reports delusions and paranoia, the Veteran's mental status examinations have shown him to be in contact with reality.  He has shown the capability to communicate to his representative and the undersigned, and there is no lay or medical evidence of memory loss to the extent of not being able to recall his own occupation or name, or the names of close relatives.  Additionally, the private and VA evaluations found some residual occupational ability.  Overall, the frequency, severity and duration of the Veteran's PTSD symptoms do not meet, or more nearly approximate, "total" social and occupational impairment due to PTSD. 
  
In so finding, the Board finds that the witness descriptions of the Veteran's PTSD symptoms and functioning to be credible and competent evidence supportive of the claim.  In fact, such evidence has been relied upon in supplementing the medical evaluations during the appeal period and supporting the finding that the level of disability found on VA examination in February 2016 has been present for the entire appeal period.  However, as it pertains to the limited inquiry as to whether PTSD has resulted in "total" occupational and social impairment during the appeal period, the Board places greater probative weight on the clinical findings and impressions of the private and VA clinicians who have greater training and expertise in performing mental status examinations and evaluating the nature and severity of an acquired psychiatric disorder.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

TDIU

Lastly, the Board observes that a claim for a TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contends that his PTSD renders him unable to obtain and maintain substantially gainful employment, which he mentioned numerous times throughout the record including his August 2010 notice of disagreement and January 2011 statement. 
Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 
For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the Veteran's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In the instant matter, following the grant of an increase for PTSD above, the Veteran is service-connected for two disabilities, namely PTSD, and diabetes mellitus, type II, with a combined evaluation of 80 percent for the entire appeal period.  See 38 C.F.R. § 4.25.  This rating, in and of itself, represents very little residual employability.

The Veteran is a retired truck driver, who last worked in 2007.  His educational history is limited to a high school education and truck driver training.  While the record notes that the Veteran did not stop working because of his disabilities as he was eligible to retire by age or duration of work, the lay testimony of the Veteran's previous employer weighs heavily in the finding that the Veteran is unemployable, including the notion that the Veteran's PTSD caused increased arguments at the workplace, and notably the decline in work related habits of an effective employee, like punctuality. 
The February 2016 examiner noted that the Veteran experienced difficulty maintaining effective work relationships, and adapting to stressful circumstances, including work or a work-like setting.  

Additionally, after observing the Veteran's demeanor at the hearing, the undersigned had the clear impression that the Veteran's anxiety level would preclude any occupation requiring significant communication with co-workers or the general public.

While the Board notes that the question of unemployability is ultimately a legal determination for the trier of fact, as opposed to a medical finding, the medical evidence of record is probative as to the Veteran's condition and how it affects his employability.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013).  

Taking the evidence as a whole, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. 49 (1990).   

Accordingly, when viewing this in a practical manner as described in Moore, the Veteran's neglect of personal hygiene, diminished memory, memory impairment, and problems with concentration and anxiety when communicating with others, likely pose as a barrier precluding the Veteran's ability to obtain and maintaining substantially gainful employment consistent with his limited educational and vocational background.  There is no evidence of any occupation involving substantially gainful income which the Veteran is capable of performing.  As such, the Board concludes that Veteran's service-connected PTSD has rendered him unemployable for the entire appeal period. 


ORDER

A disability evaluation of 70 percent for PTSD, but no higher, is granted for the entire appeal period. 

Entitlement to a TDIU is granted for the entire appeal period. 




____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


